 Case 1:11-cv-05474-LAP-GWG Document 291 Filed 01/22/19 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERl'\J DISTRICT OF NEW YORK

New York City District Councilor Carpenters Pension
Fund, New York City District Council of Carpenters
                                                               11 CV 5474 (LAP) (GWG)
Welfare Fund, New York City District Council of
Carpenters Annuity Fund, and Ne\v York City Dlstrict
Council of Carpenters Apprenticeship, Journeyman
Retraining, Educational and Industry Fund, by their
Trustees, Frank Spencer, Douglas J. McCarron, John
Ballantyne, Paul Tyznar, Paul O'Brien, Kevin M.
O'Callaghan, Catherine Condon, David Meberg. Bryan
Winter, and John DeLollis,
                                             Plaintiffs,
                        against
Michael Forde, John Greaney, Joseph Olivieri. Brian
Hayes, Michael Mitchell, Finbar O'Neill, K.A.F.C.L
Michael Brennan, Turbo Enterprises. Inc., Terence
Buckley, Pitcohn Construction Enterprises, Inc., Gerard
McEntee, Pyramid Associates Construction Corp.,
James Duffy, PvIB Contracting Corp., Michael Batalias,
Elisavet Batalias, Matthew Kelleher, Brian Carson.
Joseph Ruocco, John Stamberger, and Michael
Vivenzio,
                                           Defendants.

John Greaney and Imelda Greaney,
                                             Plaintiffs,       16 CV 3551 (LAP) (GWG)
                      - against ­
New York City District Council of Carpenters Pensioll
Fund, New York City District Council of Carpenters
Annuity Fund, Plan Administrator of the New York City
District Counei! of Carpenters Pension Fund, Plan
Administrator of the New York City District Council of'
Carpenters Annuity Fund, Board of Trustees of the :.Jew
York City Distri!.:! Council of Carpenters Pension Fund,
and Board of Trustees of the .:\ew York City District
Council of Carpenters Annuity Fund,
                                           Defendants.     I
    STIPULA TION OF DISMISSAL WITH PREJUDICE OF ALL HERETOFORE
  LNADJUDICATED CLAIMS BY AND AGAINST JOHN AND IMELDA GREANEY
   Case 1:11-cv-05474-LAP-GWG Document 291 Filed 01/22/19 Page 2 of 2




        Pursuant to Rule 41(a)( l)(A)(ii) of the Federal Rules of Civil Procedure, it is hereby

stipulated that:

        1.         In Case No. 11 CV 5474 (LAP) (OWO), all heretofore unadjudicated claims asserted

against defendant John Greaney are hereby dismissed \:vith prejudice.

        2.         In Case No. 16 CV 3551 (U\P) (GWO), all heretofore unadjudicated claims asserted

by plaintiffs John Greaney and Imelda Greaney are hereby dismissed with prejudice.

        3.         Each party to this stipulation shall bear his, her. or its own attorneys' fees, costs, anel

expenses.

Dated: Nev\,' York, New York
       January kk20 19

         VIRGINIA & AMBINDER LLP                                 QUESADA & MOORE, LLP



 By:                                                       By:
         Marc A Tenenbaum
         40 Broad Street, 7 th Floor                             35 University Avenue
         New York, New York ]0004                                Ilamilton, New York 13346
         (212) 943-9080                                          (315) 228-2060
        Attorneys lor Plaintiffs in II CV 5474                   Attorneys for Defendant John Creanev
        and Defendants in 16 CV 3551                             in 1 J CV 5474 and Plaintiffs John Creaney
                                                                 and Imelda Greaney in 16 CV 3551




                                                     -2­
